McLAUGHLIN, J.
The defendant Thomas appeals from an order denying a motion to change the place of trial from the county of New *997York to the county of Wayne. The facts set out in the record bearing upon the question of the change of place of trial are precisely the same as in Washington v. Thomas (decided herewith) 92 N. Y. Supp. 994, and for the reasons stated in the opinion delivered in that case the order here appealed from must be reversed, with $10 costs and disbursements, and the motion granted, with $10 costs, to abide event. All concur.